ORDER

PER CURIAM:
AND NOW, this 7th day of July, 1998, upon consideration of the recommendation of the Disciplinary Board dated June 9, 1998, it is hereby
ORDERED that Christopher M. McElynn is placed on temporary suspension pursuant to Rule 208(f), Pa.R.D.E., until further definitive action by this Court. It is further ORDERED that respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.